Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 13 - 18 and  20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbach (US 8,996,224).
As per Claim 13:
Herbach discloses the following limitations:
“ receiving and evaluating measurement data of a vehicle sensor system of the automatically operable vehicle”
Herbach Column 7 Lines 45-51 "This assistance request may include the location of the autonomous vehicle, as well as some basic data from one or more of the autonomous vehicle's sensors."
“determining a system boundary of the automatically operable vehicle on a basis of the evaluated measurement data of the vehicle sensor system”
Herbach Figure 15A shows a graphical representation of a stuck condition for an autonomous vehicle where the bounds of the AV Display 1520 represent a boundary of the system.
“sending an environmental situation and a previous trajectory of the automatically operable vehicle to the teleoperator by the automatically operable vehicle”
Herbach Figure 15B shows an environmental situation on the screen of a teleoperator that shows the previous trajectory 1540.
“receiving data, by the control device, from the teleoperator, for approving the previous trajectory of the automatically operable vehicle or for designating a driveable area”
Herbach Figure 15B shows an new trajectory 1550 as well as a button 1588 for sending a new trajectory as well as a button 1590 for approving the previous trajectory.
“generating, by the control device, control commands for continuing the previous trajectory of the automatically operable vehicle or calculating a new trajectory based on the received data from the teleoperator and generating control commands for driving on the new trajectory”
Herbach Column 24 Lines 60-66 "Approve trajectory button 1590, when selected, allows the expert to send a message to the autonomous vehicle that approves a trajectory sent by autonomous vehicle AVx123. Once a trajectory is approved, autonomous vehicle AVx123 may drive along the approved trajectory to relieve a stuck condition, or for another purpose." Column 26 Lines 11-15 " Pressing send new trajectory button 1588 may instruct trajectory interface 1510 to send trajectory 1560 to autonomous vehicle AVx123. Autonomous vehicle AVx123 may then examine trajectory 1560 and request approval of the trajectory. Upon receiving the request, trajectory interface 1510 may provide an indication of the request for approval. Then, the expert may press the approve trajectory 1590 button to send an approval to autonomous vehicle AVx123. Autonomous vehicle AVx123 may then drive along trajectory 1560 from point of departure "s" via waypoints "1", "2", and "3" to reach point of return "e". Upon reaching point "e", the stuck condition for autonomous vehicle AVx123 is relieved and scenario 1500 may end."
“and using, by the control device, the control commands to provide transverse and longitudinal guidance of the automatically operable vehicle, wherein approval of the previous trajectory or designating of the driveable area is performed iteratively and repeatedly by the teleoperator, such that the teleoperator performs a second approval of the previous trajectory or a second designating of the driveable area after the automatically operable vehicle arrives at an end of a first area for which the teleoperator  previously performed a first approval of the previous trajectory or a first designating of the driveable area.”
Herbach Column 18 Lines 21-25 "As autonomous vehicle 1010 drives according to trajectory T, autonomous vehicle 1010 may continue to receive new environmental data, such as new laser strike data. In cases where this new environmental data indicates that autonomous vehicle 1010 cannot follow trajectory T, autonomous vehicle 1010 may respond accordingly. For instance, based on the nature of the new environmental data, autonomous vehicle 1010 may avoid new obstacles, or once again determine that it is stuck."
Examiner’s Note: This citation makes it clear that the process described in the reference is to be performed iteratively and repeatedly should a determination be made that the conditions for a request for assistance be met.
With regards to Claim 15, Herbach discloses the following limitations:
“wherein the environmental situation is sent to the teleoperator in a form of an image.”
Herbach Figure 15A shows an image that is displayed showing the environmental situation.
With regards to Claim 16, Herbach discloses the following limitations:
“wherein the image is transformed by the control device of the automatically operable vehicle into a coordinate system of the automatically operable vehicle.”
Herbach  Column 21 Lines 38-42 "However, in some embodiments, the defining of a coordinate frame may also be based at least in part on data from other sensors associated with the vehicle." Figure 13 shows the generated coordinates.
With regards to Claim 17, Herbach discloses the following limitations:
“wherein the new trajectory is calculated by the control device based on a selection of a driveable area.”
Herbach Figure 15C shows how a selected proposed trajectory can be transformed with the calculation for that transformation being based on that selected proposed trajectory which amounts practically to a selected area.
With regards to Claim 18, Herbach discloses the following limitations:
“wherein the new trajectory is calculated by the teleoperator based on a selection of a driveable area and is sent to the control device.”
Herbach Figure 15C shows how a selected proposed trajectory can be transformed with the calculation for that transformation being based on that selected proposed trajectory which amounts practically to a selected area. The result is sent to the vehicle controller.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herbach in view of Fairfield (US 20150248131).
With regards to Claim 14, Herbach does not disclose the following limitation that Fairfield does disclose:
“further comprising the step of generating control commands for stopping or slowing down the automatically operable vehicle before reaching the system boundary.”
Fairfield  Paragraph [0088] "the vehicle may send a single suggested operation in order to receive verification of its proposed course of action, and may hold position until a response is received"
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system disclosed by Herbach with the stopping or slowing disclosed by Fairfield. One of ordinary skill in the art would have been motivated to make this modification in order to make the system safer by causing it to avoid potentially dangerous situations whilst the teleoperator is interpreting the overall situation. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Herbach in view of Okumura (US 20160139594).
With regards to Claim 20, Herbach does not disclose the following limitation that Okumura does disclose:
“further comprising the step of receiving control commands of the teleoperator for deactivating or for transferring the automatically operable vehicle into a safe state.”
Okumura Paragraph [0033] " In one example implementation, before the remote operator is contacted, the driver can be prompted and/or asked, for example, using the interactive display, the audio system, or other vehicle interfaces 118, to confirm or approve granting control to the remote operator. If the driver responds affirmatively and elects to initiate remote operation mode, then the remote operator can be contacted, the relevant data captured by the sensors 130 can be sent to the remote operator, and control of the vehicle 200 can pass to the remote operator. If, on the other hand, the driver does not elect to contact the remote operator, then the vehicle 200 can switch to manual mode and the driver can take control of the vehicle 200 and vehicle systems 116. Alternatively, the vehicle 200 can be configured so that the driver is given the opportunity to affirmatively elect to retain control of the vehicle 200 and enter it into manual mode, and if the driver does not so elect within a predefined number of seconds, then the remote operator is contacted and control of the vehicle 200 passes automatically to the remote operator."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system disclosed by Herbach with the automatic transfer to a safe state disclosed by Okumura. One of ordinary skill in the art would have been motivated to make this modification in order to make the system safer by ensuring that the vehicle defaults to a safe state in a situation where it is not immediately clear what the safest path forward is. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667            


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                              

November 23, 2022